DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims are objected to because of the following informalities:  
	(1) In claim 1, line 9, please insert --two or more-- between “the” and “WLAN”. 
	(2) In claim 1, line 10, please insert --two or more-- between “the” and “WLAN”. 
	(3) In claim 1, line 13, please insert --one or more-- between “the” and “other STAs”. 
	(4) In claim 2, line 2, please insert --two or more-- between “the” and “WLAN”. 
	(5) In claim 3, line 2, please insert --two or more-- between “the” and “WLAN”. 
	(6) In claim 4, line 3, please insert --two or more-- between “the” and “WLAN”. 
	(7) In claim 11, line 9, please insert --two or more-- between “the” and “WLAN”. 
	(8) In claim 11, line 10, please insert --two or more-- between “the” and “WLAN”. 
	(9) In claim 11, line 13, please insert --one or more-- between “the” and “other STAs”. 
	(10) In claim 12, line 3, please insert --two or more-- between “the” and “WLAN”. 
	(11) In claim 13, line 2, please insert --two or more-- between “the” and “WLAN”. 
	(12) In claim 14, line 4, please insert --two or more-- between “the” and “WLAN”. 
	(13) In claim 14, line 5, please insert --two or more-- between “the” and “WLAN”. 
	(14) In claim 19, line 9, please define “SNR” in the claim.  For example --signal-to-noise ratio (SNR)-- can be used to resolve this issue. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Claim 19 recites the limitation "the SNR" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
5.	Claims 1-18 are objected to for minor informalities above and claim 19-20 is rejection under 35 USC 112(b), but would be allowable if rewritten or amended to overcome the above claim objections and 35 USC 112(b) rejection.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DASH et al. (US 20200145072) disclose a method for configuring a pattern of a sounding packet of a first wireless node in a resource space; which includes assigning first precoders to a first subset of the resource space for a first antenna sector of the first wireless node; and assigning second precoders to a second subset of the resource space for a second antenna sector of the first wireless node.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631